In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-15-00403-CV
                                  ________________________

                            IN THE INTEREST OF B.M.A., A CHILD



                            On Appeal from the 425th District Court
                                   Williamson County, Texas
              Trial Court No. 14-1261-F425; Honorable Betsy F. Lambeth, Presiding


                                          November 20, 2015

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

        Appellant, David S. Ambrose, filed a notice of appeal from the trial court’s order

in a suit affecting the parent-child relationship. By letter dated September 23, 2015, the

Clerk of the Third Court of Appeals advised Ambrose that a filing fee of $205 was

overdue and directed him to submit payment on or before October 2, 2015.1 By letter

dated October 27, 2015, this court also advised Ambrose that the filing fee was

overdue, directed him to pay the filing fee, and notified him that failure to submit

        1
          After the letter was issued, this appeal was transferred from the Third Court of Appeals to this
court by the Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. §
73.001 (West 2013).
payment on or before November 9, 2015, would subject the appeal to dismissal

pursuant to Rule 42.3(c) of the Texas Rules of Appellate Procedure.

       An inquiry from the Clerk of this court to the Clerk of the Third Court of Appeals

revealed that Ambrose has not responded, paid the filing fee, nor made other

arrangements for the discharge of the filing fee with either this court or the Third Court

of Appeals. See TEX. R. APP. P. 12.1(b). Unless a party is excused from paying a filing

fee, the Clerk of this court is required to collect filing fees set by statute or the Texas

Supreme Court when an item is presented for filing. See id. at 5, 12.1(b). Although the

filing of a proper notice of appeal invokes an appellate court’s jurisdiction, if a party fails

to follow the prescribed rules of appellate procedure, the appeal may be dismissed. Id.

at 25.1(b).

       Accordingly, having provided Ambrose a reasonable opportunity to cure this

defect, this appeal is dismissed for failure to comply with a directive from this court

requiring action within a specified time. TEX. R. APP. P. 42.3(c).



                                                   Per Curiam




                                              2